The following summarizes the relevant incentive periods, performance targets,
and formulas established by the Compensation Committee under the 2006 Senior
Executive Plan for 2009.

Incentive Periods.

  (1)   Annual Incentive Period. There shall be one annual incentive period (the
“Annual Incentive Period”) commencing on January 1st.


  (2)   Quarterly Incentive Periods. In addition, there shall be four quarterly
incentive periods (the “Quarterly Incentive Periods”) commencing on the first
day of each of the Company’s fiscal quarters.


  (3)   Base Salary. Target bonuses shall be established by the Compensation
Committee for each Participant. The target bonuses shall be expressed in terms
of a percentage of base salary. Fifty percent of the target bonus shall be based
on performance in the Annual Incentive Period and 12.5% of the target bonus
shall be based on performance in each of the Quarterly Incentive Periods. Based
on this allocation of target bonus, the calculation of bonuses for the Annual
Incentive Period shall be based on 50% of annual base salary as defined below,
and the calculation of bonuses for the Quarterly Incentive Periods shall be
based on 12.5% of base salary as defined below. Base salary shall be the base
salary that is in effect on the date the final Incentive Award is calculated and
shall include foreign service premiums, but shall not include cost of living
allowances or any other premiums.


  (4)   Incentive Period. The Annual Incentive Period and the Quarterly
Incentive Periods are collectively referred to as the “Incentive Periods,” and
individually as an “Incentive Period.”


Incentive Targets

  (1)   Critical Success Factors. “Operating Income” and “Revenue” shall be the
primary performance targets used to determine whether an Incentive Award shall
be paid for an Incentive Period and the amount of any such Incentive Awards to
be paid to a Participant under the Plan. The Compensation Committee has
established individual performance targets to determine the portion of an
Incentive Award that shall be paid.


  (2)   Establishment of Incentive Targets. The Compensation Committee shall
approve minimum level, budget level and stretch level operating income targets
(“Oper Inc Targets”), and minimum level, budget level and stretch level revenue
targets (the “Rev Targets”) for each Incentive Period for each Executive. The
targets are referred to as the “Targets.” The Compensation Committee shall also
approve targets for the additional performance targets (the “Additional
Targets”).


Incentive Award Thresholds

  (1)   Threshold. In the event that the Company’s operating income is less than
the minimum Oper Inc Target for the applicable Incentive Period, no Incentive
Award shall be paid to any Participant for such Incentive Period for global
results. In the event operating income for a region is less than the minimum
Oper Inc Target for the region, no Incentive Award shall be paid to the
applicable regional executive Participant for such Incentive Period for regional
results.


  (2)   Other Thresholds. If actual performance is less than the minimum Target
of another specified Target for an Executive in any given Incentive Period, the
portion of the Incentive Award tied to such Target shall not be paid for such
Incentive Period, but this shall not affect the payment of the portion of the
Incentive Award tied to other Targets in which performance is equal to or
greater than the minimum Target of the applicable Target except as provided in
Paragraph (1) above.


  (3)   Compensation Committee Discretion. Notwithstanding anything to the
contrary, the Compensation Committee may elect not to pay or reduce an Incentive
Award otherwise payable to a Participant even if the applicable Targets have
been met. Such determination may be made based on such factors that the
Compensation Committee considers relevant including, without limitation, failure
of such Participant to perform individual employment responsibilities at
acceptable performance level or other performance related issues.


Incentive Awards

  (1)   Incentive Awards. In the event the relevant Oper Inc targets have been
satisfied, the total Incentive Award for an Executive for any Incentive Period
shall be determined by multiplying the applicable portion of Participant’s base
salary (as set forth in “Incentive Periods” above) by the sum of all of the
Adjusted Bonus Percentages applicable for such Incentive Period with respect to
the Targets and Additional Targets where the required performance thresholds
have been met.


  (2)   Bonus Percentages. The Committee has established a target bonus
percentage (the “Bonus Percentage”) for each Participant representing a
percentage of base salary. Such Bonus Percentage shall be allocated to the
respective Targets as follows:


Regional Executives              Global Revenue      15 %       Global Oper
Inc    15 %       Regional Revenue    49 %       Regional Oper Inc    21 %
Corporate              Global Revenue    50 %       Global Oper Inc    50 %

  (3)   Adjusted Bonus Percentages. The formulas described in parts (a) and (b)
below are used to adjust the Bonus Percentage for the applicable Target. The
formulas shall not apply to the Additional Targets.


    a.   In the event that actual performance equals or exceeds the minimum
level Target, but is less than the budget level Target, the Bonus Percentage for
such Incentive Period and such Target shall be adjusted in accordance with the
following formula:


          Adjusted Bonus Percentage = Bonus Percentage * [.50+ (.50* ((Actual
Performance — Minimum Level Target)/(Budget Level Target — Minimum Level
Target))]


        The formula results in a 50% negative adjustment to the applicable Bonus
Percentage at the minimum level Target, with the adjusted bonus percentage
increasing linearly to equal the applicable Bonus Percentage at the budget level
Target.


    b.   In the event that actual performance equals or is greater than the
budget level Target, the Bonus Percentage for such Incentive Period and such
Target shall be adjusted in accordance with the following formula:


          Adjusted Bonus Percentage = Bonus Percentage * [1+ ((Actual
Performance - Budget Level Target)/(Stretch Level Target - Budget Level
Target))]  


        The formula results in a linear adjustment to the applicable Bonus
Percentage with the Adjusted Bonus Percentage being equal to 200% of the
applicable Bonus Percentage at the stretch level Target.


    c.   In the event that actual performance exceeds the stretch level Target,
the Bonus Percentage for such Incentive Period and such Target shall be adjusted
in accordance with the following formula:


          Adjusted Bonus Percentage = Bonus Percentage * [1+ ((Actual
Performance)/(Stretch Level Target))]  


  (4)   Additional Targets. In the event the Additional Targets are not
achieved, the Compensation Committee shall have the discretion to reduce the
bonuses otherwise payable under this Plan by an amount equal to the Additional
Target Percentage multiplied by the bonus otherwise earned. For regional
executives, the reduction will only apply against bonuses attributable to
regional results. The Compensation Committee may determine the method, if any,
of adjusting the Bonus Percentage for Additional Targets. The Additional Target
Percentages are as follows:

Regional Executives            20%
Corporate Executives           10%


      In the event an Additional Target is an annual performance measure rather
than a quarterly performance measure, the Compensation Committee shall have the
discretion to make the reduction against quarterly Incentive Awards based on
projections, and make a true up with respect to future awards.


  (5)   Cap. Incentive Awards will be capped according to the following
schedule:


    a.   For markets which budget a loss and achieve a loss – 100%  


    b.   For markets which budget a loss and achieve positive results – 150%  


    c.   For markets which budget operating income less than 5% of revenue –
150%  


    d.   There is no cap for markets which budget operating income exceeding 5%
of total revenue.  


  (6)   Determination of Incentive Award Payments. The Compensation Committee
shall make the determination of whether a Target has been achieved and the level
of Incentive Award that is payable with respect to each executive. In
determining whether a performance target has been satisfied, the targets and
actual revenue and operating income results shall be calculated on constant
currency basis to eliminate the impact of foreign currency fluctuations. This
shall be accomplished by using the same foreign currency exchange rates that
were used in the equivalent prior-year period for purposes of establishing both
the targets and actual results in order to provide clear comparison of the
targets and actual results compared to prior-year results. Actual results shall
also be calculated by eliminating any restructuring charges that were incurred
during the Incentive Period in a restructuring that has been approved by the
Board of Directors. In the event that the accrual of an Incentive Award would
result in an Oper Inc Target not being achieved, but the Target would be
achieved without the accrual, then the amount of bonus that will be payable
shall be reduced in amount until the Oper Inc Target will be achieved.
